Citation Nr: 0736041	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  93-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


T THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his friends


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1973, to include a period of service in the Republic of 
Vietnam.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  
In September 1993, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  In June 1999, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are of 
record.

In a decision dated in November 1999, the Board denied the 
veteran's appeal for service connection for psychiatric 
disability, to include PTSD.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Court granted Secretary's 
unopposed motion for remand, vacated the Board's decision and 
remanded the matter to the Board for action in compliance 
with the Veterans Claims Assistance Act of 2000.

When the case was most recently before the Board in September 
2005, the Board granted service connection for major 
depressive disorder and dysthymic disorder, and remanded the 
issue of entitlement to service connection for PTSD for 
further development.  


REMAND

In the September 2005 remand, the Board directed the RO or 
the Appeals Management Center (AMC) to send the veteran a 
letter providing the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the AMC sent 
the veteran a letter in February 2006 informing him of the 
assistance VA would provide to obtain evidence on his behalf; 
this letter did not inform the veteran of the evidence 
necessary to substantiate his claim, nor did it inform him of 
the evidence and information that he should submit.  In the 
July 2007 Supplemental Statement of the Case, the AMC 
provided notice with respect to the disability-rating and 
effective-date elements of the claim.  In this Supplemental 
Statement of the Case, the AMC noted that the veteran was 
already service-connected for one mental disorder and 
erroneously informed him that a regulation prohibits him from 
being granted service connection for more than one mental 
disorder.  

As was the case when the Board remanded this claim in 
September 2005, nothing in the record satisfies the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Accordingly, the case is REMANDED to 
the RO or the AMC for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



